JUDGMENT
This cause coming on to be heard before Sydney D. Hall, Associate Judge of the High Court of American Samoa, and being heard and it appearing to the court that the matters in controversy had been amicably settled between the parties plaintiff and defendant, and it is therefore ordered, considered and adjudged that this action be dismissed, and “Laumaala” has been amicably divided among those named.
It is further ordered, considered and adjudged by the Court that the plaintiff pay the costs of this action $10.00.
Given under my hand and seal of the High Court of American Samoa this 23rd day of December, 1921.